IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

KATHERINE HIETT VIKER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D17-2865

ARTHUR COLLIN CHERRY,

     Appellee.
_______________________________/

Opinion filed September 27, 2017.

An appeal from the Circuit Court for Leon County.
Stewart E. Parsons, Judge.

Emilian "Ian" Bucataru, Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      The Court has determined that the May 5, 2017, order partially ruling on a

petition to modify parenting schedule and child support is not a final order. See

Hoffman v. O'Connor, 802 So. 2d 1197 (Fla. 1st DCA 2002). Furthermore,

although the order was subject to immediate appellate review pursuant to Florida

Rule of Appellate Procedure 9.130(a)(3)(C)b., appellant failed to invoke the
Court’s jurisdiction to review the order in a timely manner. Ward v. Bragg, 957 So.

2d 670 (Fla. 1st DCA 2007) (holding that rehearing of a non-final order is not

authorized and does not delay rendition). Accordingly, the appeal is dismissed for

lack of jurisdiction.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.




                                        2